Exhibit 10.14

 

POST-CLOSING AGREEMENT

 

December 27, 2012

 

Cantor Commercial Real Estate Lending, L.P.

110 East 59th Street

New York, New York 10022

 

Re:                             $70,455,000 Loan (the “Loan”) from Cantor
Commercial Real Estate Lending, L.P. ( “Lender”) to Inland Diversified Las Vegas
Centennial Center, L.L.C. (“Borrower”)

 

Ladies and Gentlemen:

 

As a material inducement for the Lender to close the Loan on the date hereof in
accordance with that certain Loan Agreement by and between Borrower and Lender
dated the date hereof (the “Loan Agreement”), the Lender has required that this
Post-Closing Agreement (this “Agreement”) be executed and delivered to the
Lender.  In regard to the Loan, the undersigned does hereby certify to and agree
with the Lender as follows:

 

1.                                      Specific Post Closing Matters.  To the
extent applicable, attached hereto as Exhibit “A” is a list of specific
requirements which Borrower covenants it will use commercially reasonable
efforts to met within the time set forth in said Exhibit.  The undersigned
acknowledges that the Loan Documents are being executed at this time, and the
Loan closed and funds disbursed in connection therewith, without all the Loan
requirements being met and that the execution of the Loan Documents shall not
constitute any admission by the Lender that all the Loan requirements have been
met.

 

2.                                      Borrower Acknowledgement.  Borrower
acknowledges that the Loan Documents are being executed at this time, and the
Loan closed and funds disbursed in connection therewith, without all the Loan
requirements being met and that the execution of the Loan Documents shall not
constitute any admission by the Lender that all the Loan requirements have been
met.

 

3.                                      Facsimile or Electronic Signature.  A
signed facsimile or pdf file of this Agreement shall constitute an original.

 

4.                                      Survival of Agreement.  This Agreement
shall survive the closing of the Loan.

 

5.                                      Loan Document.  This Agreement is and
shall be deemed to be a Loan Document as defined in the Loan Agreement.

 

[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Agreement to be executed as of the
day and year first above written.

 

 

BORROWER:

INLAND DIVERSIFIED LAS VEGAS CENTENNIAL CENTER, L.L.C., a Delaware limited
liability company

 

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

 

a Delaware limited liability company,

 

 

 

its managing member

 

 

 

 

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

 

 

Name: Marcia L. Grant

 

 

 

 

 

Title: Assistant Secretary

 

Signature Page – Post Closing Agreement (Centennial Center)

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

[SCHEDULE OF POST-CLOSING ITEMS]

 

Description of Item:

 

To Be Accomplished:

 

Deliver to:

Evidence that light bulbs were fixed and/or replaced to make exit signs at 7950
W Tropical Parkway, Suite 110 illuminate.

 

January 11, 2013

 

Lender’s Counsel

 

 

 

 

 

Fully executed, original Subordination, Non-Disturbance and Attornment Agreement
made by and between Wal-Mart Real Estate Business Trust, as tenant and Lender as
lender, in form and substance reasonably acceptable to Lender.

 

January 18, 2003

 

Lender’s Counsel

 

 

 

 

 

Fully executed, original Subordination, Non-Disturbance and Attornment Agreement
made by and between Sam’s Real Estate Business Trust, as tenant and Lender as
lender, in form and substance reasonably acceptable to Lender.

 

January 18, 2003

 

Lender’s Counsel

 

 

 

 

 

Fully executed, original Subordination, Non-Disturbance and Attornment Agreement
made by and between PNS Stores, Inc., doing business as Big Lots, as tenant and
Lender as lender, in form and substance reasonably acceptable to Lender.

 

January 18, 2013

 

Lender’s Counsel

 

 

 

 

 

Fully executed, original Subordination, Non-Disturbance and Attornment Agreement
made by and between Ross Dress For Less, Inc., as tenant and Lender as lender,
in form and substance reasonably acceptable to Lender.

 

January 18, 2013

 

Lender’s Counsel

 

 

 

 

 

Fully executed, original Subordination, Non-Disturbance and Attornment Agreement
made by and between OfficeMax, Inc., as tenant and Lender as lender, in form and
substance reasonably acceptable to Lender.

 

January 18, 2013

 

Lender’s Counsel

 

--------------------------------------------------------------------------------


 

Fully executed, original Subordination, Non-Disturbance and Attornment Agreement
made by and between GMRI, INC., as tenant, Borrower as landlord and Lender as
lender, in form and substance reasonably acceptable to Lender.

 

January 18, 2013

 

Lender’s Counsel

 

 

 

 

 

Fully executed, original Subordination, Non-Disturbance and Attornment Agreement
made by and between KFC U.S. Properties, Inc., as tenant and Lender as lender,
in form and substance reasonably acceptable to Lender.

 

January 18, 2013

 

Lender’s Counsel

 

--------------------------------------------------------------------------------